








EXHIBIT 10.3

THE EXERCISE OF THIS WARRANT HAS NOT BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE. THIS WARRANT MAY
ONLY BE EXERCISED PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) AND APPLICABLE
SECURITIES LAWS. AS A CONDITION PRECEDENT TO THE EXERCISE OF THIS WARRANT, THE
COMPANY MAY REQUIRE SUCH CERTIFICATES AND OPINIONS OF COUNSEL AS IT REASONABLY
DEEMS NECESSARY FROM THE PERSON EXERCISING THIS WARRANT TO ESTABLISH THE
EXISTENCE OF SUCH EXEMPTIONS.




NEITHER THIS SECURITY NOR THE SECURITY INTO WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT, AND, ACCORDINGLY, MAY NOT BE OFFERED OR
SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT
TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.




THIS WARRANT IS SUBJECT TO OTHER RESTRICTIONS ON TRANSFER AS SET FORTH IN A
SECURITIES PURCHASE AGREEMENT, THE FORM OF WHICH IS AVAILABLE FROM THE COMPANY.




SERIES G COMMON STOCK PURCHASE WARRANT




To Purchase __________ Shares of Common Stock of

PANAMERICAN BANCORP

No. [ ] - ___________

Date:____________

THIS SERIES G COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for
value received, _____________ (the “Holder”), is entitled, upon the terms and
subject to the limitations on exercise and the conditions hereinafter set forth,
at any time on or after the date hereof (the “Initial Exercise Date”) and on or
prior to the close of business on ________, ____ the fifth anniversary following
the Initial Exercise Date (the “Termination Date”) but not thereafter, to
subscribe for and purchase from PanAmerican Bancorp., a Delaware corporation
(the “Company”), ____ shares (the “Warrant Shares”) of Common Stock, par value
$0.01 per share, of the Company (the “Common Stock”). The purchase price of one
share of Common Stock under this Warrant shall be equal to the Exercise Price,
as defined in Section 2(b).





1







--------------------------------------------------------------------------------







Section 1.

Definitions. In addition to the terms defined elsewhere in this Warrant, the
following terms have the meanings indicated in this Section 1.

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Trading Day” means a day during which trading in securities generally occurs on
the Trading Market in which the Common Stock is then listed or traded.

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the OTC Bulletin
Board, the Nasdaq SmallCap Market, the American Stock Exchange, the New York
Stock Exchange or the Nasdaq National Market.

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

Section 2.

Exercise.

(a)

Exercise of Warrant. Exercise of the purchase rights represented by this Warrant
may be made at any time or times on or after the Initial Exercise Date and on or
before the Termination Date by delivery to the Company (or such other office or
agency of the Company as it may designate by notice in writing to the registered
Holder at the address of such Holder appearing on the books of the Company) of:
(i) the Notice of Exercise Form annexed hereto duly completed and executed; (ii)
the aggregate Exercise Price of the shares thereby purchased by wire transfer of
immediately available United States funds or cashier’s check drawn on a United
States bank (unless the Holder has elected to acquire the Warrant Shares
pursuant to a Cashless Exercise (as defined in Section 2(c)(ii)); (iii) the
surrender of this Warrant; and (iv) payment of all taxes required to be paid by
the Holder, if any, pursuant to Section 2(e)(vi); and (iv) the receipt of such
certificates and other documents as reasonably may be required by the Company to
determine that the exercise complies with applicable securities laws. The
Trading Day on which the last of the foregoing deliveries is received by the
Company is referred to as the “Exercise Date”; provided, however, that if the
last of such deliveries is received after the close of trading on the Trading
Market for the Common Stock, the Exercise Date shall be deemed to be the next
Trading Day. This Warrant shall be deemed to have been exercised, the Warrant
Shares shall be deemed to have been issued, and the Holder or any other person
so designated to be named therein as the holder of the Warrant Shares shall be
deemed to have become a holder of record of such shares for all purposes, as of
the Exercise Date.

(b)

Exercise Price. The exercise price for each Warrant Share issuable under this
Warrant shall be $_____ per share, subject to adjustment hereunder (the
“Exercise Price”).





2







--------------------------------------------------------------------------------







(c)

Payment of Exercise Price: The Holder shall pay the aggregate Exercise Price
using one of the following methods:

(i)

Cash Exercise. The Holder shall pay the aggregate Exercise Price by wire
transfer of immediately available United States funds or cashier’s check drawn
on a United States bank.




(ii)

Cashless Exercise. The Holder may satisfy its obligation to pay the aggregate
Exercise Price through a “cashless exercise,” in which event the Company shall
issue to the Holder the number of Warrant Shares determined as follows:

 

X = Y [(A-B)/A]

where:

   

X = the number of Warrant Shares to be issued to the Holder.

    

Y = the number of Warrant Shares with respect to which this Warrant is being
exercised.

    

A = the average of the Closing Prices for the five Trading Days immediately
prior to (but not including) the Exercise Date (the “Average Closing Price”).

    

B = the Exercise Price.




The foregoing is referred to as a “Cashless Exercise.” No Cashless Exercise
shall be permitted unless the Average Closing Price exceeds the Exercise Price
and, if the Average Closing Price does not exceed the Exercise Price, the
Company shall refuse to honor any purported exercise of this Warrant pursuant to
a Cashless Exercise. “Closing Price” means, for any Trading Day, the price
determined as follows: (I) if the Common Stock is then listed or quoted on a
Trading Market, the closing sale price per share (or, if no closing sale price
is reported, the average of the closing bid and ask prices or, if more than one
in either case, the average of the average closing bid and the average closing
ask prices) on such date as reported in composite transactions for such Trading
Market; (II) if the Common Stock is not listed then listed or quoted on a
Trading Market, the last quoted bid price for the Common Stock in the
over-the-counter market on the relevant date as reported by Pink Sheets LLC or
any similar organization; or (III) in all other cases, the fair market value of
a share of Common Stock as determined by the Board of Directors of the Company
in good faith.








3







--------------------------------------------------------------------------------







(d)

Mechanics of Exercise.

i.

Authorization of Warrant Shares. The Company covenants that all Warrant Shares
which may be issued upon the exercise of the purchase rights represented by this
Warrant will, upon exercise of the purchase rights represented by this Warrant,
be duly authorized, validly issued, fully paid and nonassessable and free from
all taxes, liens and charges in respect of the issue thereof (other than taxes
in respect of any transfer occurring contemporaneously with such issue). The
Company covenants that during the period the Warrant is outstanding, it will
reserve from its authorized and unissued Common Stock a sufficient number of
shares to provide for the issuance of the Warrant Shares upon the exercise of
any purchase rights under this Warrant. The Company further covenants that its
issuance of this Warrant shall constitute full authority to its officers who are
charged with the duty of executing stock certificates to execute and issue the
necessary certificates for the Warrant Shares upon the exercise of the purchase
rights under this Warrant. The Company will take all such reasonable action as
may be necessary to assure that such Warrant Shares may be issued as provided
herein without violation of any applicable law or regulation, or of any
requirements of the Trading Market upon which the Common Stock may be listed.

ii.

Delivery of Certificates Upon Exercise. Certificates for shares purchased
hereunder shall be transmitted by the transfer agent of the Company to the
Holder (A) by crediting the account of the Holder’s prime broker with the
Depository Trust Company through its Deposit Withdrawal Agent Commission
(“DWAC”) system, provided that (I) the Company is a participant in such system
and (II) the DWAC system provides an adequate method of protecting against the
transfer of the Warrant Shares in violation of the restrictions on transfer set
forth herein, and (B) otherwise by depositing the certificate(s) representing
the Warrant Shares with a nationally recognized overnight courier for delivery
to the address specified by the Holder in the Notice of Exercise on the next
Trading Day, in either event within 3 Trading Days of the Exercise Date
(“Warrant Share Delivery Date”).

iii.

Delivery of New Warrants Upon Exercise. If this Warrant shall have been
exercised in part, the Company shall, at the time of delivery of the certificate
or certificates representing Warrant Shares, deliver to Holder a new Warrant
evidencing the rights of Holder to purchase the unpurchased Warrant Shares
called for by this Warrant, which new Warrant shall in all other respects be
identical with this Warrant.

iv.

Rescission Rights. If the Company fails to cause its transfer agent to transmit
to the Holder a certificate or certificates representing the Warrant Shares by
the Warrant Share Delivery Date, then the Holder will





4







--------------------------------------------------------------------------------







have the right to rescind such exercise; provided that it return any certificate
representing any Warrant Shares received by it.

v.

No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. As to any
fraction of a share which Holder would otherwise be entitled to purchase upon
such exercise, the Company shall pay a cash adjustment in respect of such final
fraction in an amount equal to such fraction multiplied by the Exercise Price.

vi.

Charges, Taxes and Expenses. Issuance of certificates for Warrant Shares shall
be made without charge to the Holder for any issue or transfer tax or other
incidental expense in respect of the issuance of such certificate, all of which
taxes and expenses shall be paid by the Company, and such certificates shall be
issued in the name of the Holder or in such name or names as may be directed by
the Holder; provided, however, that in the event certificates for Warrant Shares
are to be issued in a name other than the name of the Holder, this Warrant when
surrendered for exercise shall be accompanied by the Assignment Form attached
hereto duly executed by the Holder; and the Company may require, as a condition
thereto, the payment of a sum sufficient to reimburse it for any transfer tax
incidental thereto.

vii.

Closing of Books. The Company will not close its stockholder books or records in
any manner which prevents the timely exercise of this Warrant, pursuant to the
terms hereof.

viii.

Government Filings. The Company shall assist and cooperate with the Holder, at
the Holder’s expense, with respect to any governmental filings required to be
made or any governmental approvals required to be obtained by the Holder prior
to or in connection with any exercise of this Warrant (including, without
limitation, making any filings required to be made by the Company).

(e)

Call Provision. Subject to the provisions of this Section 2(e), if after the
date of issuance of this Warrant the Closing Price for each of 20 consecutive
Trading Days (the “Measurement Period”) exceeds $_____ (subject to adjustment as
set forth herein) (the “Threshold Price”), then the Company may, within five
Trading Days of the end of such period, call for redemption all or any portion
of this Warrant for $_____ per share (the “Call Price”) for which a Notice of
Exercise has not yet been delivered (such right, a “Call”). To exercise this
right, the Company must deliver to the Holder an irrevocable written notice (a
“Call Notice”), indicating therein the portion of unexercised portion of this
Warrant to which such notice applies. If the conditions set forth below for such
Call are satisfied from the period from the date of the Call Notice through and
including the Call Date (as defined below), then any portion of this Warrant
subject to such Call Notice for which a Notice of Exercise shall not have been
received by the Call Date will be cancelled at 5:00 p.m. (New York City time) on
the 10th Trading Day after the date the Call Notice is sent to the Holder (such
date, the “Call Date”). Any





5







--------------------------------------------------------------------------------







unexercised portion of this Warrant to which the Call Notice does not pertain
will be unaffected by such Call Notice. In furtherance thereof, the Company
covenants and agrees that it will honor all Notices of Exercise with respect to
Warrant Shares subject to a Call Notice that are tendered through 5:00 p.m. (New
York City time) on the Call Date. The parties agree that any Notice of Exercise
delivered following a Call Notice shall first reduce to zero the number of
Warrant Shares subject to such Call Notice prior to reducing the remaining
Warrant Shares available for purchase under this Warrant. For example, if (x)
this Warrant then permits the Holder to acquire 200 Warrant Shares, (y) a Call
Notice pertains to 75 Warrant Shares, and (z) prior to 5:00 p.m. (New York City
time) on the Call Date the Holder tenders a Notice of Exercise in respect of 50
Warrant Shares, then (1) on the Call Date the right under this Warrant to
acquire 25 Warrant Shares will be automatically cancelled, (2) the Company, in
the time and manner required under this Warrant, will have issued and delivered
to the Holder 50 Warrant Shares in respect of the exercises following receipt of
the Call Notice, and (3) the Holder may, until the Termination Date, exercise
this Warrant for 125 Warrant Shares (subject to adjustment as herein provided
and subject to subsequent Calls). Subject again to the provisions of this
Section 2(e), the Company may at ant time and from time to time exercise its
Call right and deliver subsequent Call Notices for any portion of this Warrant
for which the Holder shall not have delivered a Notice of Exercise. The
Company’s right to Call the Warrant shall be exercised ratably among the Holders
based on the number of Warrants then held by each Holder.

(f)

Limitation on Exercise. Notwithstanding any provisions of this Warrant to the
contrary, the number of shares of Common Stock that may be acquired by Holder
upon any exercise of this Warrant shall be limited to the extent necessary to
ensure that, following such exercise, the total number of shares of Common Stock
then beneficially owned by Holder and its Affiliates and any other Persons whose
beneficial ownership of Common Stock would be aggregated with the Holder’s for
purposes of Section 13(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), does not exceed 9.999% (the “Limiting Percentage”) of the
total number of issued and outstanding shares of Common Stock (including for
such purpose the shares of Common Stock issuable upon such exercise of this
Warrant). For such purposes, beneficial ownership shall be determined in
accordance with Section 13(d) of the Exchange Act and the rules and regulations
thereunder, it being acknowledged by Holder that the Company is not representing
to Holder that such calculation is in compliance with Section 13(d) or
Section 16 of the Exchange Act and Holder is solely responsible for any
schedules or reports required to be filed in accordance therewith. The Company’s
obligation to issue shares of Common Stock in excess of the limitation referred
to in this Section 2(f) shall be suspended (and shall not terminate or expire
notwithstanding any contrary provisions hereof) until such time, if any, as such
shares of Common Stock may be issued in compliance with such limitation. To the
extent that the limitation contained in this Section 2(f) applies, the
determination of whether this Warrant is exercisable (in relation to other
securities owned by the Holder) and of which a portion of this Warrant is
exercisable shall be in the sole discretion of such Holder, and the submission
of a Notice of Exercise shall be deemed to be such Holder’s determination of
whether this Warrant is exercisable (in relation to other securities owned by
such Holder) and of which portion of this Warrant is exercisable, in each case
subject to such aggregate percentage limitation, and the Company shall have no
obligation to verify or confirm the accuracy of such determination. By written
notice to the Company at any time on or after the date hereof, Holder may waive
the provisions of this Section 2(f) or increase or decrease such
limitation percentage to any other percentage specified in such notice, but not
exceeding 9.999%. Any such waiver or





6







--------------------------------------------------------------------------------







increase will not be effective until the sixty-fifth day after such notice is
delivered to the Company, unless such notice is issued by the Holder prior to or
concurrently with the issuance of this Warrant, and will not be effective with
respect to any subsequent transferee of the Warrant.

Section 3.

Certain Adjustments.

(a)

Stock Dividends and Splits. If the Company, at any time while this Warrant is
outstanding: (A) pays a stock dividend or otherwise makes a distribution on
shares of its Common Stock or any other equity or equity equivalent securities
payable in shares of Common Stock (which, for avoidance of doubt, shall not
include any shares of Common Stock issued by the Company pursuant to this
Warrant or any other option, warrant or other right to acquire the Common
Stock), (B) subdivides outstanding shares of Common Stock into a larger number
of shares (including by way of a stock split), or (C) combines (including by way
of reverse stock split) outstanding shares of Common Stock into a smaller number
of shares, then in each case the Exercise Price shall be multiplied by a
fraction of which the numerator shall be the number of shares of Common Stock
outstanding before such event and of which the denominator shall be the number
of shares of Common Stock outstanding after such event. Any adjustment made
pursuant to this Section 3(a) shall become effective immediately after the
record date for the determination of stockholders entitled to receive such
dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision or combination.

(b)

Adjustment of Number of Shares. Upon each adjustment in the Exercise Price
pursuant to Section 3(a), the number of shares of Common Stock issuable upon
exercise hereof shall be adjusted, rounded up to the nearest whole share, to the
product obtained by multiplying such number of shares purchasable immediately
prior to such adjustment in the Exercise Price by a fraction, the numerator of
which shall be the Exercise Price immediately prior to such adjustment and the
denominator of which shall be the Exercise Price immediately thereafter.

(c)

Calculations. All calculations under this Section 3 shall be made to the nearest
cent or the nearest 1/100th of a share, as the case may be. The number of shares
of Common Stock outstanding at any given time shall not includes shares of
Common Stock owned or held by or for the account of the Company as treasury
shares.

(d)

Failure to Effect Event Requiring Adjustment. If any event requiring an
adjustment in the Exercise Price and the number of Warrant shares issuable
hereunder is not paid or made, then the Exercise Price and number of shares
issuable upon exercise of this Warrant shall again be adjusted to be the
Exercise Price and number of shares which would then be in effect if such
adjustment had not been made for such.

(e)

Notice to Holders. Whenever the Exercise Price is adjusted pursuant to
Section 3(a), the Company shall promptly mail to each Holder a notice setting
forth the Exercise Price after such adjustment and setting forth a brief
statement of the facts requiring such adjustment.





7







--------------------------------------------------------------------------------







(f)

Organic Change. Any recapitalization, reorganization, reclassification,
consolidation or merger to which the Company is a party, or sale of all or
substantially all of the Company’s assets to another Person or other transaction
that is effected in such a way that holders of Common Stock are entitled to
receive (either directly or upon subsequent liquidation) stock, securities or
assets with respect to or in exchange for Common Stock is referred to herein as
an “Organic Change.” Prior to the consummation of any Organic Change, the
Company will make appropriate provision to ensure that the Holder will
thereafter have the right to acquire and receive, upon exercise of this Warrant,
in lieu of or addition to (as the case may be) the Warrant Shares immediately
theretofore acquirable and receivable upon the exercise of such holder’s
Warrant, such stock, securities or assets as may be issued or payable with
respect to or in exchange for the number of Warrant Shares immediately
theretofore acquirable and receivable upon exercise of the Holder’s Warrant had
such Organic Change not taken place. In any such case, the Company will make
appropriate provision with respect to the Holder’s rights and interests to
ensure that the provisions of this Section 3(f) hereof will thereafter be
applicable to the Warrant. The Company will not effect any such Organic Change,
unless prior to the consummation thereof, the successor entity (if other than
the Company) resulting from consolidation or merger or the corporation
purchasing such assets assumes by written instrument, the obligation to deliver
to the Holder such stock, securities or assets as, in accordance with the
foregoing provisions, Holder may be entitled to acquire. The Company will give
written notice to the Holder at least 20 days prior to the date on which the
Company closes its books or takes a record for determining rights to vote with
respect to any Organic Change, dissolution or liquidation. The Company will also
give written notice to the Holder at least 20 days prior to the date on which
any Organic Change, dissolution or liquidation will take place.




(g)

Voluntary Adjustment By Company. The Company may at any time during the term of
this Warrant reduce the then current Exercise Price to any amount and for any
period of time deemed appropriate by the Board of Directors of the Company.




Section 4.

Transfer of Warrant.

(a)

Transferability. Subject to compliance with any applicable securities laws and
the conditions set forth in Sections 4(d) and 5(a) hereof and to the provisions
of Section 4.1 of the Purchase Agreement, this Warrant and all rights hereunder
are transferable, in whole or in part, upon surrender of this Warrant at the
principal office of the Company, together with a written assignment of this
Warrant substantially in the form attached hereto duly executed by the Holder or
its agent or attorney and funds sufficient to pay any transfer taxes payable
upon the making of such transfer. Upon such surrender and, if required, such
payment, the Company shall execute and deliver a new Warrant or Warrants in the
name of the assignee or assignees and in the denomination or denominations
specified in such instrument of assignment, and shall issue to the assignor a
new Warrant evidencing the portion of this Warrant not so assigned, and this
Warrant shall promptly be cancelled. A Warrant, if properly assigned, may be
exercised by a new holder for the purchase of Warrant Shares without having a
new Warrant issued.

(b)

New Warrants. This Warrant may be divided or combined with other Warrants upon
presentation hereof at the aforesaid office of the Company, together with a
written notice specifying the names and denominations in which new Warrants are
to be issued,





8







--------------------------------------------------------------------------------







signed by the Holder or its agent or attorney. Subject to compliance with
Section 4(a), as to any transfer which may be involved in such division or
combination, the Company shall execute and deliver a new Warrant or Warrants in
exchange for the Warrant or Warrants to be divided or combined in accordance
with such notice.

(c)

Warrant Register. The Company shall register this Warrant, upon records to be
maintained by the Company for that purpose (the “Warrant Register”), in the name
of the record Holder hereof from time to time. The Company may deem and treat
the registered Holder of this Warrant as the absolute owner hereof for the
purpose of any exercise hereof or any distribution to the Holder, and for all
other purposes, absent actual notice to the contrary.

(d)

Transfer Restrictions. If, at the time of the surrender of this Warrant in
connection with any transfer of this Warrant, the transfer of this Warrant shall
not be registered pursuant to an effective registration statement under the
Securities Act and under applicable state securities or blue sky laws, the
Company may require, as a condition of allowing such transfer (i) that the
Holder or transferee of this Warrant, as the case may be, furnish to the Company
a written opinion of counsel (which opinion shall be in form, substance and
scope customary for opinions of counsel in comparable transactions) to the
effect that such transfer may be made without registration under the Securities
Act and under applicable state securities or blue sky laws, (ii) that the holder
or transferee execute and deliver to the Company an investment letter in form
and substance acceptable to the Company and (iii) that the transferee be an
“accredited investor” as defined in Regulation D promulgated under the
Securities Act.

(e)

Legend. The Warrant Shares issuable hereunder shall bear the following legend:

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION, OR THE SECURITIES COMMISSION OF ANY STATE, IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.

Certificates evidencing the Warrant Shares shall not contain the legend set
forth above: (i) following any sale of such Warrant pursuant to an effective
registration statement under the Securities Act or pursuant to Rule 144, or (ii)
if such Warrant Shares are eligible for sale under Rule 144(k), provided that,
in each case, the Holder provides a copy of such certificates or confirmations
as the Company reasonably requests.





9







--------------------------------------------------------------------------------










Section 5.

Miscellaneous.

(a)

Title to Warrant. The Company shall register this Warrant, upon records to be
maintained by the Company for that purpose, in the name of the record Holder
hereof from time to time. The Company may deem and treat the registered Holder
of this Warrant as the absolute owner hereof for the purpose of any exercise
hereof or any notice to the Holder, and for all other purposes, absent actual
written notice to the contrary and compliance with the applicable provisions
concerning transfer of this Warrant.

(b)

No Rights as Shareholder Until Exercise. This Warrant does not entitle the
Holder to any voting rights or other rights as a shareholder of the Company
prior to the Exercise Date and then only with respect to the Warrant Shares to
be issued with respect threreto.

(c)

Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants that
upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Warrant or any stock certificate
relating to the Warrant Shares, and in case of loss, theft or destruction, of
indemnity or security reasonably satisfactory to it (which, in the case of the
Warrant, shall not include the posting of any bond), and upon surrender and
cancellation of such Warrant or stock certificate, if mutilated, the Company
will make and deliver a new Warrant or stock certificate of like tenor and dated
as of such cancellation, in lieu of such Warrant or stock certificate.

(d)

Saturdays, Sundays, Holidays, etc. If the last or appointed day for the taking
of any action or the expiration of any right required or granted herein shall be
a Saturday, Sunday or a legal holiday, then such action may be taken or such
right may be exercised on the next succeeding day not a Saturday, Sunday or
legal holiday.

(e)

Exchange of Warrant for Warrants of Different Denominations. This Warrant is
exchangeable, upon the surrender hereof by the Holder at the principal office of
the Company, for new Warrants of like tenor representing in the aggregate the
right to purchase the number of Warrant Shares then purchasable hereunder, and
each of such new Warrant will represent such portion of such rights as is
designated by the Purchaser at the time of such surrender. The date the Company
initially issued this Warrant will be deemed to be the warrant issue date for
such new Warrants regardless of the number of times new certificates
representing the unexplored and unexercised rights formerly represented by this
Warrant shall be issued.

(f)

Jurisdiction. All questions concerning the construction, validity, enforcement
and interpretation of this Warrant shall be governed by and construed in
accordance with the internal laws of the State of Florida, without regard to the
principles of conflicts of law thereof.

(g)

Restrictions. The Holder acknowledges that the Warrant Shares acquired upon the
exercise of this Warrant, if not registered, will have restrictions upon resale
imposed by state and federal securities laws.





10







--------------------------------------------------------------------------------







(h)

No waiver. No course of dealing or any delay or failure to exercise any right
hereunder on the part of Holder shall operate as a waiver of such right or
otherwise prejudice Holder’s rights, powers or remedies; provided, however, that
all rights hereunder shall terminate on the Termination Date.

(i)

Notices. Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing and shall be deemed given
and effective on the earliest of (I) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number set forth on
the signature pages attached hereto prior to 4:00 p.m. (Eastern Time) on a
Trading Day, (II) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto on a day that is not a Trading Day
or later than 4:00 p.m. (Eastern Time) on any Trading Day, (III) the second
Trading Day following the date of mailing, if sent by U.S. nationally recognized
overnight courier service, or (IV) upon actual receipt by the party to whom such
notice is required to be given; provided, however, that any exercise of the
Warrant shall be effective in the manner provided in Section 2(a). The address
for such notices and communications shall be (A) if to the Holder of this
Warrant, at the registered address of such Holder as set forth in the Warrant
register kept at the principal office of the Company or its Warrant registrar,
if any, or (b) if to the Company, to it at the address set forth on the
signature page hereto.

(j)

Limitation of Liability. No provision hereof, in the absence of any affirmative
action by Holder to exercise this Warrant or purchase Warrant Shares, and no
enumeration herein of the rights or privileges of Holder, shall give rise to any
liability of Holder for the purchase price of any Common Stock or as a
stockholder of the Company, whether such liability is asserted by the Company or
by creditors of the Company.

(k)

Remedies. Holder, in addition to being entitled to exercise all rights granted
by law, including recovery of damages, will be entitled to specific performance
of its rights under this Warrant. The Company agrees that monetary damages would
not be adequate compensation for any loss incurred by reason of a breach by it
of the provisions of this Warrant and hereby agrees to waive the defense in any
action for specific performance that a remedy at law would be adequate.

(l)

Successors and Assigns. Subject to applicable securities laws and the other
restrictions on transfer set forth herein, this Warrant and the rights and
obligations evidenced hereby shall inure to the benefit of and be binding upon
the successors of the Company and the successors and permitted assigns of
Holder. The provisions of this Warrant are intended to be for the benefit of all
Holders from time to time of this Warrant and shall be enforceable by any such
Holder.

(m)

Amendment. This Warrant may be modified or amended or the provisions hereof
waived with the written consent of the Company and the Holder.

(n)

Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision





11







--------------------------------------------------------------------------------







shall be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provisions or the remaining provisions of
this Warrant.

(o)

Tax Treatment. This Warrant is not intended to qualify as an incentive stock
option as defined in Section 422 of the Internal Revenue Code, as amended.

(p)

Headings. The headings used in this Warrant are for the convenience of reference
only and shall not, for any purpose, be deemed a part of this Warrant.




********************





12







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized.




Dated: __________, _____

 

PANAMERICAN BANCORP




By:__________________________________________

 Name:

 Title:







Address for Notice:

_____________________________________________

_____________________________________________

_____________________________________________




with a copy to (which shall not constitute notice) to:

Blank Rome LLP

1200 N. Federal Highway, Suite 417

Boca Raton, FL 33432

Attention: Bruce C. Rosetto, Esquire











13







--------------------------------------------------------------------------------










NOTICE OF EXERCISE




TO:

PANAMERICAN BANCORP.




(1)

The undersigned hereby elects to exercise this Warrant with respect to ________
Warrant Shares of the Company pursuant to the terms of the enclosed Warrant, and
tenders herewith payment of the exercise price in full, together with all
applicable transfer taxes, if any.

(2)

Payment shall take the form of (check applicable box):

[ ] Cash Exercise in lawful money of the United States pursuant to
Section 2(c)(i) of the Warrant; or

[ ] Cashless Exercise the cancellation of such number of Warrant Shares as is
necessary, in accordance with the formula set forth in Section 2(c)(ii), to
exercise this Warrant with respect to the maximum number of Warrant Shares
purchasable pursuant to the Cashless Exercise procedure set forth in
Section 2(c)(ii). [Note: Use of the Cashless Exercise method will result in the
issue of a number of Warrant Shares that is less than the number of Warrant
Shares indicated in paragraph (1) above)

(3)

Please issue a certificate or certificates representing said Warrant Shares in
the name of the undersigned or in such other name as is specified below:

_______________________________




Note: If issued in the name of a Person other than the Holder, additional
documentation may be required by the Company as specified in the Warrant to
assure compliance with federal and state securities laws.




The Warrant Shares shall be delivered to the following:

_______________________________

_______________________________

_______________________________




(4)

Accredited Investor; Investor Representation. The undersigned Holder is an
“accredited investor” as defined in Regulation D promulgated under the
Securities Act of 1933, as amended. The undersigned represents and warrants that
the shares of Common Stock to be issued upon exercise hereof are being acquired
solely for the account of the undersigned and not as a nominee for another
party, and for investment, and that the undersigned will not offer, sell or
otherwise dispose of any such shares of Common Stock except under circumstances
that will not result in a violation of the Securities Act of 1933, as amended,
or any applicable state securities laws.




(5)

The undersigned had not previously sold, transferred or assigned this Warrant.




Name of Holder:

_______________________________________________________________________

Signature of Authorized Signatory of Holder:

_________________________________________________

Name of Authorized Signatory:

_____________________________________________________________

Title of Authorized Signatory:

_____________________________________________________________

Date:

_________________________________________________________________________________














--------------------------------------------------------------------------------













ASSIGNMENT FORM




(To assign the foregoing warrant, execute
this form and supply required information.
Do not use this form to exercise the warrant.)










FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to




_______________________________________________ whose address is




_______________________________________________________________.










_______________________________________________________________




Dated: ______________, _______







Holder’s Signature:

_____________________________




Holder’s Address:

_____________________________




_____________________________










Medallion Signature Guarantee: ___________________________________________







NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.
Additional documentation may be required by the Company as specified in the
Warrant to assure compliance with federal and state securities laws.





















